UNITED STATES BANKRUPTCY COURT bf0938
EASTERN DISTRICT OF NEW YORK

________________________________________________________ X
In Re: Chapter 13

Case No.: 1-1 8-44548-cec
NORMA V. ROBINSON, aka - `
NORMA ROBINSON,

NOTICE OF MOTION

Debtor.

___________ - _-¢--¢._~_-”-~.____-_____v-'.~_____-..____---____-_X

PLEASE TAKE NOTICE that a motion will be made before the Honorabl-e Nancy
Hershey Lorcl, Unites States B_ankruptcy Judge of the United States Bankruptcy Coun for the
Eastern District of NeW York, in Courtroom 3529 located at 271 Cadman Plaza East, Bfooklyn,
New York, on June 13, 2019 at 2:00 pm, Objecting to Proof of Claim # 6-1 filed by chen Loan
Servicing_, LLC

.PLEASE TAKE FURTHER NOTICE that any response to the Motion must be made

and received by counsel for the Debtor’S With a copy to Chambers on or before June 8, 2019.

Dated: R_ichmond Hill, NY
April 25,' 2019

/s/ Bruce Feinstein, Esa
Bruce Feinstein, Esq.
Attorney for the Debtor
86-66 110th Street
Richmond Hill, NY 1 1418
(718) 570-8100 `
TO: '

chen L-oan Servicing, LLC
Att: Banl<ruptcy Dept P.O. Box 24605
West Palm Beach, FL 33416-4605

Michael J. Macco _
2950 Expres's Drive South
Suite 109

Islandia, NY 117-49

Hearing Date: June 13, 2019
Hearing Tirne: 2:00 PM
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

------ ------ --_~X
In Re: Chapter 13
Case No.:1-18-44548-cec
NORMA V. ROBINSON aka
NORMA R.OBINSON.
Debtor.
________________________________________________________ X

To THE HoNoRABLE CARLA E. CRAIG
UNITEI) sTATEs BANKRUPTCY JUDGE=

osJECTION To PRooF oF CLAIM #6-1
FILED BY oCWEN LoAN sERvIcING, LLC

Debtor_, Norina V. Robinson (“Debtor”_) by her attorney, Bruce Feinstein, Esq.
as and for his objection to Proofof Claim #6-1,filed by chen Loan- Servicing, LLC, states as
follows:
PRELIMINARY STATEMENT
l. The Debtor tiled for protection under the United States Bankruptcy code on August 6,

2018_

2. Debtor owns the premises Which is her primary residence located at 190-15 Linden
Boulevard and -the NYC Department of Finance has assessed it’s 2019 -2020 value at

$655,000.00 (See Exhibit “A”)

3. The Debtor hopes to retain this property

4. Schedule D of the Debtor’s Petition lists U.S. Bank Natl Assn. as a secured creditor,

as this is the name of the creditor Which appears on caption in the Foreclosure Action against the

debtor.

5. Proot`of Claim #6-1, (a copy of which is annexed hereto as Exh. “B”), alleges that
chen Loan Servicing is the servicer for U.S. Bank Natl Assn, As Trustee for the C-BASS

Mortgage Loan Asset-Backed Certificates, Series2007-MX1

6. The Proof of Claim lists the amount owed to cure any default as of` the date of the
petition as $685,168.76. The Proof of Claim does not segregate out an amount for arrears only,

and the total amount owed on this secured loan is inflated and inaccurate

7. Subsequent to the filing of the Proof of Claim, the undersigned counsel for the
debtor reached out to counsel for the lender, Solomon A. Frager, Esq., of Dorf & Nelson LLP
and requested a payoff letter, which would indicate the arrears owed against the loan, as well as the

hill balance owed on the Note.

8. On April 12, 2019, a Payoff Quote was secured. The total amount due is shown as
$586,108.2_9 with the unpaid principle balance indicated as 374,185.11. The difference would be

arrears, in the amount of $21 1,923.18. (See Exhibit -“C”)

9. ` 1 have on several occasions asked counsel for thel lender to please amend the Proof
of Claim to reflect the amounts indicated in the Pay Off Quote. To date, the lender has failed to

do so.

 

WHEREF()RE, the Debtor respectfully requests of the Court as follows:
Proof of Claim #6-1 be modified to reflect the total outstanding secure claim

is$§ 86,108.29 and the arrears portion of this claim is $211,923.18, and for such other and further

further relief as to this Court may seem just and proper.

DATED: April 25, 2019
Richmoncl Hill, NY

/.s/ Bruce Feinstein

Bruce Feinstein (BF093 8)
Attorney for the Debtor

86-66 110‘h Street

Richmond Hill, NY 1418
(718) 570-8100 tel

(718) 570-3012 fax
brucefeinsteinesq@grnail.com

 

 

 

EXhibit A

NOT|CE OF PROPERTY VALUE

Department of Finance

#559'1':15&].“|£|1].5£|]»#

RoBleoN, NoRMA`
19015 LiNDEN BLvo
JAMAch NY 11412-3346

Tax Class: 1

 

20 Market \__[alue:

largo As'S`essed Va|ue:'-'“

 

WHAT IS THlS NOT|CE?

This is your annual notice of property value, or NOPV. lt is not a billl and no payment is
reguired. This notice wi|i:

o inform you of our assessment of your property for tax year 2019-20, and tell you how to
challenge lt if you believe there is a mistake

o Expiain how property taxes are calculated

¢ Provide an estimate of your property tax for tax year 2019~20_

P|ease keep a copy of this notice with your records. You may also view your NOP\.ir and
property tax bills on|ine at www_nyc.gov/nopv.

 

ESTIMATED 2019-20 PROPERTY TAX

We cannot calculate your 2019-20 property tax until the new tax rate is established by the city
counci|. Until then, you will pay the 2018-19 rate Many factors influence the amount you will
owe, including the value of any exemptions you receive See page two for details about how
property tax is calculated

The table below estimates the amount you will owe by multiplying the taxable value of your
property by the current tax rate of 20.919%. This table is provided for infon'natlona| purposes
on|y; the actual amount you owe may differ, depending on the 2019-20 tax rate and the value of
your exemptions and abatements.

$4,533.98

 

 

 

- Tax Year 2019-20
(This is not a bill.)

January15, 201 9

Owner{s)
ROB|NSON. NOR|V|A

Property Address
190-15 L|NDEN BOULEVARD

Borough: 4 Block: 11060 Lot: 154

Bullding Class: 52 Units: 2 residential - 1 non-residential

 

KEY DATES

March 15 2019

Last day to challenge your
market or assessed value.
(See page 2.)

 

March 15l 2019
Last day to apply for a tax

exemption. (See page 3.)

` Jul 1 2019

2019-20 tax year begins

November 2019
2019-20 tax rate is determined .

Janua[y 2020
First bill with the new tax rate

To learn more, visit

www.nyc.govfnopv

 

1405_|]1 A
001

254925 Page 1

EXhibit B

Case 1-18-44548-09€ Claim 6-1 Filed 10/15/1.8

148

Desc lviain Document Page l of

   
 
  

 
  
  

Fi|l in this information to identify the case:

 

Debtor 1 Norma V. Robinson aka Norma Ftobinson

  
 

Debtor2
tSpouse. ifilingl

 

 
 

  

United States Bankruptcy Court for the: EASTERN

  

nigeria or NY
(Siafel

     

  
  

Case number 1'13'44549’¢"'-‘¢

 

Ofticia| Form 410

 

Proof of Claim 04/16

Read the instructions before filling out this form. Use this form to make a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

The law requires that liters must leave outer redact information that is entitled to privacy on this form or on any attached documents Attach redacted
copies of any documents that support the claim. such as promissory notes, purchase orders, invoices, itemized statements of running accounts

contracts, judgments-3l mortgages and security agreementsl Do not send original documents; they may be destroyed after scanning. if the documents
are not available explain in an attachment

A person who nies a fraudulent claim could be fined up to $500,000. imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fil| in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

m ldent|fy the Clalm

’l. Who isthe current
oreditor?

U.S. Bank Netionai Association, as Trusbee for the C-BASS Mortgage Loan A,sset-Backed Certificates, Series 2007-MX1

 

 

 

 

Name of the current creditor (the person or entity to be paid forthis daim)

Other namesthe creditor used with the debtor O°We"' L°an SeWiCl'ng- LLC

 

 

2. Has this claim bean

@No

acquired from
someone else?

g Yes. From whom?

 

 

Where should notices
and payments to the
creditor be sent?

Federai Ru|e of
Bankruptcy Procedure
(FRBP} 2002(9}

Where should notices to the creditor be sent?

chen Loan Senricing. LLC
Name

Ann: Bankruptcy |Jepartment PO Box 24605

Where should payments to the creditor be sent? (if_
differel'll) ' :'15::_:_ _ _:

chen Loan Servicingl LLC
Name

Attn: Cashiering Department1661 Worthington Road, Suite 100

 

 

 

Number Street Number Street
West Pa|m Beach FL 33416-4605 West Palm Beach FL 33409
City Stete Z|P Code City Stato ZiP Code
Contact phone [393) 554-6599 Contact phone (538) 554'5599
Comac¢ ema,'¢ BKTrusteeQueries@ocwen.com Contam emai| BKTrusteeQueries@ocwen.com
_____________ ________
Um'fcrm claim identifies for electronic payments in chapter 13 (if you use one]:
l4. Does this claim amend NQ
one already filed? m Yes. Claim number on court claims registry (if known) Filed on
MM 1 DD r YY‘rY

 

 

Do you know if anyone
else has filed a proof
of claim for this claim?

No
g Yes. Who made the§
earlier filing? `

 

Ofllc:ia| FDl'm 410

Proof of Claim

 

page 1

 

L;ase 1-18-44548-cec C|aim 6-1 Filed 10/15/18 Desc Main Document Page 2 of
148

v

Debrom Norma V. Robinson aka Norma Robinson

l ease nam her 1-13~44548-cec
Frrst Narne Mlddle Name Last Nama

Give lnformation About the Claim as of the Date the Case \Nas Filed

 

5. Do you have any number g No j
l §::t::?e to 'd°"t'fy the Yes. Last 4 digits of the debtors account or any number you use to identify the debtor: 7 5 0 5 l
§_____ __ _____ _______ ______ _ ____ _______ __1_________ __ _______ ____ _w" ____________________ _ ________________________ ____ ______ _____ di
ji'. How much is the claim? $ 655158-76` . For leases state only the amount of default

l

Does this amount include interest or other charges?
§ NO

Yes. Attach statement itemizan interest, fees, expenses or other

§
§ charges required by Bankruptcy Ruie 3001(c}(2)[A).

 

~~_L »_-m»_l

‘8_ What is the basis of the Examp|es: Goods sold money loaned leasel services performed personal injury or wrongful death. or credit card
g clalm?

t

 

 

 

Attach any documents supporting the claim required by Bankruptcy Rule 3001(c}.

Lirnit disclosing information that is entitled to privacy, such as healthcare information

l

l Money Loaned

9. ls all or part of the claim m NO

secumd? Yes. The claim is secured by a lien on property

 

 

 

Nature of property:

f m Rea| estate lf the claim is secured by the debtors principal residence tile a Mortgage Proof cf Clairn
_- Aftachrnenf (Off"rcial Form 410~A) with this Proof of Clar'm.

n Motor vehicle

n Other. Describe:

 

 

Basis for perfection: Mortgage l Promissory Note

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage lien_ certificate of title, tinancing statement or other document that shows the lien has
been filed or recorded)

Value of property: 3
Amount of the claim that is secured: $ 555133-75'

Amount of the claim that is unsecured: $ [The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $ 635155-76'

Annua| Interest Ratie (when case was tiled) 5.99909 %

Fixed

Variable
*PLEASE BE ADVISED THIS IS A TOTAL DEBT CLAIM AS THE MATURITY DATE IS ON 08/01/'2021.
T'HE lN'l'ER.ESVT CON$IDERED IN THlE TOT§_L DEB:T CALCULATIQ_T\“LI¢S` UNTIL THE PLA”N END Drll'f'_E.W

10. ls this claim based on a NO
3 lease? 7
d Yes. Amount necessary to cure any default as of the date of the petiticn. $

l

 

 

 

i11. Does this claim involve m No
l a right to setoff? l
ll Yes. Exp|ain:

 

 

 

 

Ofi`rcial Form 410 Proof of C|aim page 2

 

(.;ase 1-18-44548-090 Claim 6-1 Filed 10115/18 Desc Main Document Page 3 of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

148
§
miwa Norma V. Robinson aka Norma Robinson ease number 1-18~44548-oec
Flrst Nan`e Middle N-'i'vle t_ast Name
12_ ls all or part of the claim _
entitled to rlori under .-
l 11 U.S.C. §p$tl?'(at}y? Yes. Check all that apply.' ` `
§ A claim may be partly n Domestic support obligations (inc|uding alimony and child support) under
priority and partly 11 U.S_C. § 507(a}(1)(A) or (a,l{‘l}{E).
nonpriority_ For example,
in some categories the n Up to $2.850* of deposits toward purchase. lease, or rental of property or services for
law limits the amount persona|, family, or household use_ 11 U.S.C. § 507(a)(7}_ $
entitled to priority.
m Wages, saiaries. or commissions (up to $12,850*) earned within 180 days before the
bankruptcy petition is filed or the debtors business ends, whichever is earlier. $
11 U_S_C. § 507(a)(4).
cl Taxes or penalties owed to governmental unils. 11 U.S_C. § 507(a)(8)_ $_ _ __ _ __ _____
i:l Contributions to an employee benefit plan. 11 U.S_C. § 507(a)(5)_ $
El other_ specify subsection or 11 u_S.c_ § sorra){__i mar applies $
* Amounts are subject to adjustment on ell/16 and every 3 years after that for cases begun on or after the date of adjustmentl
_______________________ _ _____ ___ ___ _ ________ __ _____ _ ________ _________ _ _ _ _ _____ ___ __ _ ________ __ __________ __________ __ ___j
The person completing Check the appropriate box:
this proof of claim must
sign and date it. E] l am the creditor.
FRBF 9011"°)' l am the creditors attorney or authorized agent.
lf t'Ol-l me fhiS Claim cl | am the trustee, or the debtorl or their authorized agent. Bankruptcy Ru|e 3004.
eie°"°"i°a"y' FRBP El i i t nd th d br s k z R i 3005
5005(3)(2) authorizes cows am a guaran or, sure y, e orserl oro er co e or. an rup cy u e .
to establish local rules
;`;pec|fymg What a S|gnawre l understand that an authorized signature on this Proofof Claim serves as an acknowledgment that when calculating the
' amount of the claim, the creditor gave the debtor credit for any payments received toward the debt_
A person who tiles a
fraudulent Claim could be l have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct
imprisoned for up to 5
ears, or both_ . _ _
¥a u_S_C_ §§ 152’ 157 and l declare under penalty of perjury that the foregoing is true and correct
3571.
Executed on date 10/15/2013
MM r co r trw
.fs/ Kevin '[`oole
Signature
Print the name of the person who is completing and signing this claim:
Name Kevin Toolc
Firsl name Midd|e name Last name
me Authorr`zed Agent for Secure Crcditor
Company Robcrtson, Anschutz, & Schnied, _P.L_
identity the corporate servioer as the company if the authorized agent is a servicer.
Address 6409 Congress Avcnue, Suite 100
blumer Srreet
Boca Raton, F|orida 33487
Crty Slote Z|F’ Ccide
contact phone M?Ul_____u_ Ema" KToole@rascranc.com l

 

 

 

Officia| Form 410 Proof of Claim page 3

 

 

l
l
l
!
r

 

 

EXhibit C

 

OcWen Loari Servicing, LLC 1661 worthington Rpad, suits 100
Www_ocwen.com West Palm Be‘ac-h, FL 33409
Helpr`ng Homeowners ls Whot W'e Dol° T°lf Free: 300'?45'2935

 

os/,zoi’zorsi

Norma Robinson

Dear Requester,
Why We Are

Sending This
Letter

@
What Nee_ds
To' Be Done

0
Wl'lat We

.Wi|| Do

 

Account Numbe*:

Property Address:
190 15 Linden Blvd, Saint A|bans, NY 11412
Requestor Emai| Address: adam;DelVecchio@ocwen.com

Customer(s): Norma Robinson

PAYOFF QUOTE
vALio THRouGH 04/12/2019

A payoff quote was requested for account number: *
The total amount due is $586,108.29, which will be valid through 04/12/2019.

l_ Schedu|ed payments should still be made on time, until the account is paid off, to avoid late
charges and payments being reported as late to the credit bureaus.

2. Refer to the following pages for a detailed breakdown of this quote and for payment
‘ instructions

3. Payoff funds should be sent in one of the forms of certified funds listed here: Wire Transfer,
Cashier' s Check, Certifled Bank Check, Titte Company Check, Money Order Attorney' s Escrow
Check, MoneyGram or Western Union. Funds not remitted in one of these forms will be
returned, and the payoff will not be processed

Upon receipt of payoff funds, we will verify all amounts due and contact the issuer_of the funds in the
event of any discrepancies

After the payoff funds have been applied and the account has been reconciled, any overpayment of
funds will be returned to the remitter through regular mail within 10 business days of the receipt of
the fu nds.

For any questions regarding this payoff quote, the Customer Care Center may be contacted at 800 746 2936, Monday through
Friday 8 arn to 9 pm and Saturday 8 am to 5 pm ET '

Sincerely,
Loan Servicing

 

NMLS # 1852

PAYo`FFE. _

This communication is from o debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. lt is not intended as an attempt to
_ collect o debt from you personally

Page l of 8

Ocvven Loan Servicing, LLC 1661wonhingron Read,su:re 100
WWW_QCWen_col-n _ WES': Palm Bea€l'¥, FL 33409
Heip-ing Homeowners is What We Do!° 7 T°" Free: 809‘7¢5'2935

 

 

PAYOFF REQU|REMENTS AND COND|TIONS

Certified funds are required for payoff. Payoff funds must be provided via certified funds such as: Wire Transfer, Cashier’s
Check, Certified Bank Check, Title Company Check, Money Order, Attorney’s Escrow Check, MoneyGram or_Western Union.
Nori-certified payments will not be accepted and the payoff will not be processed.

HOW TO SUBM|T PAYOFF FUNDS

~_ Wire transfers are preferred. Wire transfer is the fastest, safest and most convenient payment option. Because this is
the fastest option. it may also save money on per-diem interest `

~ To make a wire transfer, provide the information listed under payment methods to the remitting bank.

' Be sure to always include the borrower's name, property address and account number on any remittance. If there is an
inability to wire transfer funds, the payment should be sent in certified funds by overnight mail as-shown below.

   

 

 

 

PAYMENT METHODS!

preiser apimwirmnaaareeda
Bank: Wells Fargo Bank, NA gail Cerme‘;':u':'qs ChLE|’-Cck t°: . _ '
0 Ba k ABA _ - cwen oan erviclng,
mimng N:mber_ 121000248 Attn: cashien'ng / Payoff oepartment

' 1661 Worthington Road, Suite 100_

OCW*-‘" Bank Account ' 4124823352 west Paim eeach. FL 33409
Number:

Reference:.chen Account Number 7090507505

 

Account Narne: chen Loan Servicing, LLC

chen Custorner Account
Loan # 7090507505,

 

 

Reference: property Address, and
Borrower‘s Nan'i€
’ V\Fire details to:
Emall:

 

 

 

 

Transferfu nds@ocwen.com

 

*All checks/money orders should be made payable to: chen Loan Servicing, LLC. The mortgage account number,
borrower's name and property address should be included on the front of any check or money order. For same-day
processing, the Wire Transfer and all checks/money order payments must be received before 3:45 pm ET, Monday through
Friday.

Cod_e City: OCWEN

state Florida Payable to: chen Loan Servicing, LLC
Reference: chen Account Number #* Clty, State: Orlando, Florida

Agent Locator: 800_225_5227 Reference: chen Accou nt Number$
` Agent Locato_r: 800.926.9400

 

 

Receiver Code: 2355

 

 

 

 

 

* *Western Union and MoneyGram may charge a fee for this service. Contact Western Union or MoneyGram for any payment
or transaction limitations. For same-day processing, MoneyGram payments must be received before 9 pm ET, Monday

through Friday and before 5 pm ET on Saturclays. Western Union payments must be received before 9 pm ET, Monday
through Saturday for same -day processing `

 

NMI_S # 1852 - PAYOFFE

This communication is from a debt collector attempting to collect a debt; any information obtained will `be used for that purpose
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. lt is not intended as an attempt to
collect a debt from you personally `

Page 6 of 8

Ocvven Loan Se Wicing, LLC ' ` less worthington ncaa sane 100
Www‘°cwen_com Wes*t Paim Beech, FL 33409
Heiping Homeovvners is What We- Do!° T°H F"ee: _80°'745'2935

 

'l'his payoff amount is subject to change. To the extent permitted by law, we reserve the right to correct any portion of this
statement at any time. `

» . All balances are subject to change as a resultof any transactions, the assessment of any costs being incurred with respect
to the account. which occur prior to the application of payoff funds. if the account is referred to foreclosure, becomes
subject to a bankruptcy proceeding if it was not already, or has any other costs or expenses authorized by the terms of.
the loan documents and applicable law assessed to it prior to the Payoff Quote Expiration Date, this payoff quote is
deemed invalid, and a new payoff quote will be provided.

payoff quote is deemed invalid, and a new payoff quote must be obtained from us to reflect the correct amount due
and owing. Subsequent payoff quotes will reflect the full amount due and are subject to change for the reasons
referenced above. `

disbursed within 10 business days. Piease be aware to` the extent permitted by iaw. if the payoff funds received are less than the
total amount necessary-to pay the account in fu||, then any escrow funds remaining after payment of insurance and taxes due
may be applied to the mortgage at payoff. if the desire is not to have any remaining escrow surplus funds applied to the loan at
payoff. we must be notified at least 5 days prior to submitting the payoff funds. This notification may be emailed to
payoffs@ocwen.com or taxed to 407.737.6118. in the event of an underpayment of the required stated payoff funds. if the
escrow funds are insufficient to pay the account in full, we will return the funds and continue to accrue interest on the loan.

Monthly payments due before payoff must still be paid by due date. issuance of this statement does not suspend the
contractual requirement to make mortgage payments when due, if payoff funds are received after the expiration of the grace
period, if such a period is applicable to this mortgage account, a late charge may be due. All late charges will be paid prior to the
application of any payoff funds and preparation of the satisfaction of the Mort'gage/'Deed of Trust.

Escrow disbursements will proceed until payoff funds are received. issuing this payoff statement will not stop future escrow
disbursements Property taxes or insurance may be paid after this quote is issued. if such disbursements create escrow advances
and change the amount due to satisfy the mortgage, this payoff quote will be deemed invalid. and a new payoff quote must be
obtained from us to reflect the correct amount due and owing. Subsequent payoff quotes will reflect the full amount due and
are subject to change as referenced above.

Past due fees still apply. if the account is past due, expenses authorized by the terms of the loan documents and applicable law
may be accruing -

Per diem interest may change. if this is an adjustable rate mortgage, the per diem interest may change prior to payoff and the
new per diem interest will be applicable for the payoff as weli.

The security instrument lDeed of Trust or Mortgage) will be released after payoff. Upon receipt of the entire payoff amount,
we will execute a release and discharge of the Deed of Trust/Mortgage and, if necessary, will file a withdrawal in connection with
any legal action that may have been taken with regard to this mortgage account.

Prepayment penalty waiver may be allowed. if the terms of the mortgage documents allow for waiver of the prepayment
penalty in certain circumstances chen must be provided with the requisite documentation to demonstrate waiver of a

 

NMLs # 1852 ' PAvoFFE

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. lt is not intended as an attempt to
l collect a debt from you personally ` ' `

' Page 7 of 8

 

chen Loan Se rvicing, LLC 1sslwo`rrhin`gton nose sane 100
WWW_ocwen_com WES'C P&lm Bea€h, FL 33409 _

Heiping Homeowners is irl/hat We Doi° T°" Fre°: 800'745‘2936

 

 

prepayment penalty in accordance with the terms of the mortgage documents. Such documentation must be provided to the
i`=’ayoff Départment within sixty (60) days following the date that the payoff was made. This documentation may be emailed to
payoffs@ocwen.com or taxed to 407.737.6118. Uniess otherwise prohibited by law. no prepayment penalty will be waived
unless and until we are notified of the qualifying event. ` - ' '

Please verify the Social Security Number on file for tax reporting. Please visit our website at www.ocwencustomers.com to
verify the Social Security Number on file for the purposes of year-end tax reporting if applicable

For questions regarding this payoff quote, please contact our Customer Care Center at 800.746.2936. We are available Monday
through Friday 8 arn to 9 pm and Saturday 8 am to 5 pm ET. '

Sincerely.
l_oan Servicing

 

NMLS # 1852 PAYOFFE

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However. if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. lt is not intended as an attempt to'
collect a debt from you personally

Page 8 of 8

 

Ocvven Loan Se rvicing, LLC 1651 worthington aoa-d, sues 100
Www.ocwen.com W€Sf Pa|m Beach, FL 33409
Helpin_g Homeowners ls What We Do."" T°H F"°ei 809'745-2935

 

 

 

Ore'gon Residents Please Note: Residentiai mortgage loan servicers are regulated by the Oregon Division of Financial Regulation.
To file a domp|aintl call 866.814.97_10 or visit http://dfr.oregon.gov.

See below for a breakdown of the total amount required to pay off the above~referenced account on or before 04/12/2019, as
well as complete payoff instructionsh

important Note: if there is an escrow account associated with the mortgage for property taxes and insurance, we may need to

pay the tax and insurance bills before this payoff quote expires on 04/12/2019. Any additional disbursements made on behalf of
the mortgage will be added to the amounts due on payoff.

A Satisfaction Fee ls the cost the county in which the property is located charges to record a lien release. chen will only charge a
Satisfaction Fee when the loan is paid in full and as allowed by applicable law.

Description . Amount Due
- $374,185.1
$147,023.

Advance $31,755.
Petition Credit -$96.4

Charge - Alt Payment Pla.n _ 710

oreclosure Fee $590.

Fee _ _ $6,6_67.

Expcnse 181.

fessional Fees _ _ $88.

_ Inspoction ' _ - _$715. _

_ 'CC Fee _ sss

itle Report Fee

Valuatioo $3,400.

Property Valuation $425.

oreciosure Fee _ _ $206.5
` C Thru Notice of Intention 1 $2,192.
n C Thru Service Complete ' $4,856.

 
 

C Thru Complaint n $877.
ivil litigation ' - $8,083.

eree Report - $250.
iling Notice of Motion _ _ $90.

 

Reoording ` ` ` $600.

 

ce of Process _ $1,051.
lerk/Prothonotary ' $90.
itle Search $825.61

Fee ' $177.
of Claim '

 

NMLS # 1852 PA"_IOFFE

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bonkruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. lt is not intended as an attempt to
collect a debt from you personallyl

- Page 2 of 8

1661 Wortl'iington Road, Suite 100
West Palm Beach, FL 33409
Toll Free: 800.?46.2936

Gcweri Loan Servicing, LLC
` WWW.OCWEI].CO|TI
Heiplng Homeowners ls What We Dol’

 

 

 

 

 

 

 

 

 

 

Given below is a breakdown of the interest that is shown abov

_ Description Amount Due

Payrnent History Revie_w Fee $250.00
Certified Mail Cost $32.65
Total Amount Due $586,108.29
Next Due Date 10!01/2013

Quoted Date 03/20/2019

Payoff Quote Expiration Date 04/12/2019

Grace Period End Date 03/16!2019

Origlnal Princlpal Balance $412,000.00

e in the amount of $147,023.04 due on or before 04/12/2019.

 

Please note that interest is generally charged in arrears. On a normal amortizing loan, the current month's payment will include
the interest charges for the previous month. The unpaid principal balance is not the payoff amount.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From To Interest Amount Interest Rate Principal Bal. Dally Per Diem # Days
09/01!13 09/30/13 $2,182.43 6.99900% $374,185.11 $72.74782200 30
10/01/ 13 10/3 1/ 13 $2,182.43 6.99900% 3374,185.11 $72.74782200 30

. 11/01/13 11/30/13 $2,182.43 6.99900% $374,185.11 $72.74782200 _ ` `30
12/0]!13 12/31/13 $2,182.43 6.99900% $374,185.1_1 $72.74782200 30
01/01/ 14 01/31!14 $2,132.43 6.99900% $374,185.11 $72.74782200 30
02/01/ 14 021/281l 14 $Z,I 82.43 6.99900% $374,185.11 $72.74782200 30

_ 03/01/14 03/31/14 $2,182.43 6.99900% $374,185.11 $72.74782200 30
04/01/ 14 04/30/14 $2,182.43 6.99900% $374,185.11 $72.74782200 - 30
05/01/14 05/31/14 ` $2,182.43 6.99900% $374,185.11 $72.74782200 30
06/0 1/ 14 06/30/ 14 $2,182.43 6.99900% $374,185.1 l $72.74782200 _ 30
07/01/14 07/31/14 $2,182.43 6.99900% $374,185.11 $72.74782200 30
08/01/ 14 08/31/'14 $2,182.43 6.99900% $374,185.11 $72.74782200 30
09/0 1/ 14 09/30/ 14 $2,182.43 6.99900% $374,185.11 _ $72.74782200 _ 30
10/01/14 10131/14 $2,182.43 6.99900% $374,185.11 $72.74782200 30
11/01/14 11/30/14 $2,182.43 6.99900% $3'74,185.11 $72.74782200 30
12/01/ 14 12!3 1/ 14 $2,182.43 6.99900% $374,185.11 _ $72.74782200 30
01/01/15 01/31/15 $2,182.43 6.99900% $374,185.11 $72.74782200 30
02/0 1/ 15 02/28/15 $2,182.43 6.99900% $374,185.1 l $72.74782200 30
03/01!15 03/31/15 $2,182.43 6.99900% $374,185.11 $?2.74782200 30
04101/15 04/30/15 $2,182.43 6.99900% $374,185.1.1 $72.74782200 30
05/01/ 15 05/31/15 $2,132.43 6.99900% $374,185.11 $72.74782200 30
06/01/15 06/30/15 $2,i 82.43 6.99900% $374,185.11 $72.74782200 30
07/01!15 07/31/15 $2,182.43 6.99900% $374,185.11 $72'.74782200 ` 30
Nivii.s # 1852 PAYoi=FE

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
However, if the debt is in active bankruptcy or has been discharged through bankruptcy,
informational purposes only with regard to our secured lien on the above referenced pr

collect a debt from you personally.

Page 3 of 8

purpose.
this communication is provided purely for
operty. lt is not intended as an attempt to `

 

 

chen Loan Servicing, LLC

www.ocwen.corn
Heipfng Homeowners ls What We Do."’

1661 Worthington Road, Suite 100 _

_ West Palm Beach} FL 33409
- a Toll Free: 800.746.2936

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From To Ioterest Amount lnterest Rate Principal Bal. Dain Per Dlem # Days
08/01/ 15 08/3 1/ 15 - $2,182.43 6.99900% $374,185.11 $72.74782200 30
09/01/ 15 09/30/15 $2,182.43 6.99900% $374,185.11 $72.74782200 30
10/01/ 15 10/3 1/ 15 $2,182.43 6.99900% $374,185.11 $72.74782200 30
11/01/15 11/30/_15 $2,182.43 6.99900% $374,1'85.11 $72.74782200 30
12101/15 12/31/15 $2,182.43 6.99900% $374,185.11 $?2.74782200 30
01/01/16 n 01/31/16 $2,182.43 6.99900% . $374,185.11 $72.74782200 30
02/01/16 02/29/16 $2,182.43 6.99900% $374,185.11 $72.74782200 _ 30
03/01/ 16 03/31/16 $2,182.43 6.99900% $374,185.11 $72.74782200 30
04/01/] 6 04/30/16 _ $2,182.43 6.99900% $374,185.11 $72.74782200 _ 30
05/01/ 16 0$/31/ 16 $2,182.43 6.99900% ' $374,185.11 $72.74782200 30
06/01/ 16 06/30/16 $2,182_.43 6.99900% $374,185.11 $?2.74782200 . 30
0?/01/16 07/31/16 $2,182.43 6.99900% $374,185.11 $72.74782200 - 30
08/01/ 16 08/31/16 $2,182.43 6.99900% $374,185.11 $72.74782200 30
09/01/16 - 09/30/ 16 _ $2,182.43 6.9990_0% $374,185.11 $7_2.74782200 - 30
10101/16 10/31/16 $2,182.43 6.99900% $374,185.11 $72.74782200 30
11101/16 1 1130/16 $2,182.43 6.99900% $374,185.11 $72.74782200 30
12/0 1/ 16 12/31/16 $2,182.43 6.99900% $374,185.11 $72.74782200 30
01)'01/ 17 01/31/17 $2,182.43 6.99900% $374,185.11 $72.74782200 - 30
02/01)' 17 02/28/17 ` $2,182.43 6.99900% $374,185.11 $72.74782200 30

n 03/01/17 03/31/17 $2,182.43 6.99900% $374,185.11 _$72.74782200 30 _
04/01/17 04)‘30/ 17 $2,182.43 6.99900% $374,185.11 $72.?4782200 30
05/01/17 05/31/17 $2,182.43 6.99900% $374,185.11 $?2.74782200 30
06/01/17 06/30/ 17 $2,182.43 6.99900% $374,185.11 $72.74782200 30 .

n 0?/01/17 07/3 1/17 $2,182.43 6.99900% $374,185.1 1 $72.74782200 30
08/01/1'7 08/'31/1”.l $2,182.43 6.99_900% $374,185.11 $72.74782200 30
09/01/1? 09/30/17 $2,182.43 6.99900% $374,185.11 _ $72.74782200 30
10/01/17 10/31/17 $2,182.43 _' 6.99900% $374,185.11 $72.74782200 30
11/01/17 11/30/17 $2,182.43 6.99900% $3'!4,185.11 ` $72.74782200 . 30
12/0 1)'17 . 12/31/17 $2,182.43 6.99900% _$374,185.11 $72.74782200 30
01/01/18 01/31/18 $2,182.43 _ 6.99900% $3'74,185.11 $72.747822_00 30
02/01/18 02/28/18 $2,182.43 6.99900% $374,185.11 $72.74?82200 30
03/01/18 03/31/18 $2,182.43 6.99900% $374,185.1 1 $72.74782200 30
04/0 1/18 04/30/ 18 $2,182.43 6.99900_% $374,185.11 $72.74782200 30
05/01/18 05/31/18 $2,182.43 6.99900% $374,185.11 $72.74'1‘82200 30
06/0]/18 06/30/18 $2,182.43 ' 6.99900% $374,185.ii $72.74782200 30
07/01/18 07/31/18 $2,182.43 6.99900% $374,185.11 $72.74732200 30
08/01/18 08/31/18 $2,132.43 6.99900% $374,185.11 $72.74?82200 30
09/01/18 09/30/18 $2,182.43 6.99900% $374,185.11 $72.74.782200_ 30

NMLs # 1352 PAvoFFE '

This communication is from a debt collector ottem
' However, if the debt is in active bankruptcy or has
informational purposes only with regard to our se
` collect a debt from you personally

Page 4 of 8

pting to collect o debt; any information obtained will b
been discharged through bankruptcy,
cured lien on the above referenced pr

e used for that purpose.
this communication is provided purely for
operty. lt is not intended as an attempt to

 

 

0

3.......,.|' .,;_,,.r...g
l ;
` if 4 ' . 4

 

chen Loan Servicing, LLC

WWW.OCWE|'|.COm

He!ping Homeowners ls What We Do!"

166 1 Worthington Road, Suite 100
West Palm Beach, FL 33409
Toll Free: 300.745.2936

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fer Tu interest Amount lowestch Principaleal. may Per mem #Days' j
10/01/18 10/31/13 $2,182.43 6.99900% $374,135.11 $72.74782200 - 30
11/01/1_3 1030/13 _ $2,132.43 6.99900% $374,135..11 $72.74782200 30
12/01/18 12/31/10 $2,182.43 5.99900% $374,135.11 s72.74732200 ' _ 30 _
_` 01/01/19 01/31/19 02,182.43 6.99900% 0374,135.11 $72.74732200 30 '
02/01/19 02/23/19 $2,132.43 6.99900% 0374,185.11 $72.74782200 30
03/01/19 03/31/19 $2,132.43 6.99900% 0374,_135.11 s72.74732200' . 30
L 04/01/19 04/11/19 5800.23 6.99900% $374,135.11 $72.74732200 11
NMLs # 1852 PAYOFFE

This communication is from a debt collector a
However, if the debt is_in active bankruptcy o
informational purposes only with regard to o
collect a debt from you personally

ttempting to collect a debt; any information obtained will be used for that purpose

r has been discharged through bankruptcy, this communication is provided purely for
ur secured lien on`the above referenced property. it is not intended as an attempt to

Page 5 of 8

